PER CURIAM:
Tariq Belt appeals the district court’s orders denying his motion for a furlough and denying his motion for reconsideration. Belt sought a temporary release from prison from June 5 to June 9, 2014, to enable him to attend his daughter’s graduation and a family celebration of the event. Because this time period has passed, this appeal is moot. See In re Stadium Mgt. Corp., 895 F.2d 845, 847 (1st Cir.1990) (“Absent a stay, the court must dismiss a pending appeal as moot because the court has no remedy that it can fashion even if it would have determined the issues differently.”). Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal. We deny Belt’s pending motions for entry of default, for release on bail, and “for Clarification and Obtaining of the Entire Record.” We dispense with oral argument because the facts and legal contentions are adequately presented in *204the materials before this court and argument would not aid the decisional process.

DISMISSED.